Case 3:20-cv-01080-TWR-AHG Document 60 Filed 10/08/20 PageID.2701 Page 1 of 4



  1
  2
  3
  4
  5
  6
  7
  8                     IN THE UNITED STATES DISTRICT COURT
  9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
      SAVE THE PARK AND BUILD THE                       Case No. 20cv1080-LAB-AHG
 12   SCHOOL,
                                                        ORDER:
 13                                    Plaintiff,
                                                        1) GRANTING FEDERAL
 14                v.                                      DEFENDANTS’ MOTION TO
                                                           DISMISS [Dkt. 49];
 15
      NATIONAL PARK SERVICE;                            2) GRANTING IN PART LISA
 16   DAVID L. BERNHARDT, in his                           MANGAT’S MOTION TO
      official capacity as Secretary of the                DISMISS [Dkt. 50]; AND
 17   United States Department the
      Interior; DAVID VELA, in his official             3) DIRECTING SAVE THE PARK
 18   capacity as Director of the National                 AND CARDIFF SCHOOL
      Park Service; LISA MANGAT, in her                    DISTRICT TO SHOW CAUSE
 19   official capacity as Director of the
      California Department of Parks and
 20   Recreation; and CARDIFF SCHOOL
      DISTRICT,
 21
                                   Defendants.
 22
 23         This case involves school renovations that encroach on George Berkich Park,
 24   a park in the City of Encinitas owned by the District. The District can’t convert Park
 25   land within a defined boundary (the “6(f)(3) boundary”) from public outdoor
 26   recreational use unless the Secretary of the Interior (acting through the National Park
 27   Service) finds a proper substitution of similar recreation properties. 54 U.S.C.
 28   § 200305(f)(3). The District submitted an application to NPS for approval of a school
                                                    1
                                                                         20cv1080-LAB-AHG
Case 3:20-cv-01080-TWR-AHG Document 60 Filed 10/08/20 PageID.2702 Page 2 of 4



  1   construction project in the Park. The California Department of Parks and Recreation
  2   recommended that NPS grant that approval. NPS did so, and the District was
  3   proceeding with construction when Plaintiff Save the Park and Build the School filed
  4   this case. After the Court preliminarily enjoined the District from further construction
  5   in the Park, NPS rescinded its approval of the project. Dkt. 44.
  6         Defendants NPS, David L. Bernhardt as Secretary of the Interior, David Vela
  7   as Director of NPS (collectively with Bernhardt and NPS, the “Federal Defendants”),
  8   and Lisa Mangat as Director of the California Department of Parks and Recreation
  9   (the “State Parks”) have each moved to dismiss the claims against them. Dkt. 49;
 10   Dkt. 50. Five of those six claims are based on the the now-rescinded order’s alleged
 11   inconsistency with federal law. The sixth, asserted against the State Parks and the
 12   District, but not against the Federal Defendants, is a state law claim for violation of
 13   California’s public trust doctrine.
 14        As discussed below, each of the federal law claims against the Federal
 15   Defendants and the State Parks is moot. The Federal Defendants’ Motion, Dkt. 49, is
 16   GRANTED and the State Parks’ Motion, Dkt. 50, is GRANTED IN PART.
 17        Dismissing those five claims leaves only two claims in the case: the claim for
 18   injunctive relief against the District and the public trust doctrine claim against both
 19   the District and the State Parks. Because the preliminary injunction appears ripe for
 20   conversion into a permanent injunction, and because doing so would leave only a
 21   state law claim, the Court ORDERS Save the Park and the remaining Defendants—
 22   the District and the State Parks—to SHOW CAUSE as described at the end of this
 23   Order. State Parks’ Motion is DENIED IN PART WITHOUT PREJUDICE as to
 24   the public trust doctrine claim.
 25        I.   Dismissal of Federal Claims Arising from NPS’s Rescinded Approval
 26        Save the Park’s First through Fourth Causes of Action allege that the State
 27   NPS’s approval of the District’s conversion application, the State Parks’
 28   recommendation of that application, and the agencies’ associated failure to prevent
                                                 2
                                                                          20cv1080-LAB-AHG
Case 3:20-cv-01080-TWR-AHG Document 60 Filed 10/08/20 PageID.2703 Page 3 of 4



  1   the District from converting parkland violated the Land and Water Conservation
  2   Fund Act, the National Environmental Policy Act, and the National Historic
  3   Preservation Act. Compl., Dkt. 1, ¶¶ 165-167, 178-184, 187-193. In connection with
  4   these claims, Save the Park seeks an injunction requiring reversal of NPS’s approval
  5   and an order declaring that those statutes required NPS to deny the application.
  6   Compl. pp. 45-47. 1 Save the Park’s Seventh Cause of Action similarly seeks a
  7   declaration that the District’s conversion application doesn’t satisfy the LWCFA. Id.
  8        NPS has rescinded its approval and has requested changes to the District’s
  9   application, so there’s no live controversy as to either the approval or the application.
 10   While courts may nevertheless address actions that are capable of repetition, yet
 11   evading review, that isn’t the case here. Rubin v. City of Santa Monica, 308 F.3d
 12   1008, 1013 (9th Cir. 2002) (court may exercise jurisdiction over otherwise moot case
 13   based on acts “capable of repetition, yet evading review”). The mere possibility that
 14   the District will submit a substantially similar application contrary to NPS’s
 15   instruction and that NPS will approve such an application is too remote and
 16   speculative to avoid mootness. See Dkt. 44; Dkt. 56 at 4-5 (NPS letter to State Parks
 17   discussing revisions to conversion application).
 18        Save the Park’s claims based on a nullified administrative action are moot, as is
 19   its claim seeking a declaration that an outdated application wouldn’t comport with
 20   the LWCFA. The Court doesn’t have jurisdiction to hear those claims. See Preiser v.
 21   Newkirk, 422 U.S. 395, 401-02 (1975) (Article III doesn’t give courts power to issue
 22   declaratory relief as to agency action that agency has since reversed). The Court
 23   DISMISSES the First, Second, Third, Fourth, and Seventh Causes of Action in the
 24   Complaint WITH PREJUDICE.
 25
 26
      1
 27     Save the Park doesn’t seek any relief against the State Parks in connection with
      these claims. Id.
 28
                                                 3
                                                                          20cv1080-LAB-AHG
Case 3:20-cv-01080-TWR-AHG Document 60 Filed 10/08/20 PageID.2704 Page 4 of 4



  1        II.   Save the Park’s Remaining Claims against the District and the State
  2               Parks
  3        With those five claims dismissed, only two remain: a claim that the District and
  4   the State Parks violated the public trust doctrine and a claim that the District can’t
  5   proceed with a conversion without proper NPS approval.
  6        As to the latter, the Court directs Cardiff School District to SHOW CAUSE, no
  7   later than October 26, 2020, why the Court should not convert its existing
  8   preliminary injunction to a permanent injunction enjoining the District from
  9   converting land within the 6(f)(3) boundary without NPS approval. See 54 U.S.C.
 10   § 200305(f)(3). The District’s brief may not exceed fifteen pages. Save the Park may
 11   respond by filing a brief no longer than ten pages on or before November 2, 2020.
 12        The Court does not intend to exercise supplemental jurisdiction over the state
 13   law claim once all federal claims have been resolved. See, e.g., Carlsbad Technology,
 14   Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (district court has discretion to
 15   exercise supplemental jurisdiction after dismissing all claims over which it has
 16   original jurisdiction). Save the Park is ordered to SHOW CAUSE why, if the Court
 17   issues a permanent injunction, it shouldn’t decline to exercise jurisdiction over the
 18   remaining state claim. Save the Park’s brief should be no longer than ten pages and
 19   must be filed by October 26, 2020. The State Parks and the District may respond in
 20   briefs no longer than five pages each by November 2, 2020.
 21
 22   Dated: October 8, 2020                        ______________________________
                                                    Hon. Larry A. Burns
 23                                                 Chief United States District Judge
 24
 25
 26
 27
 28
                                                4
                                                                        20cv1080-LAB-AHG
